Exhibit 10.6

 

AMENDMENT TO DJO GLOBAL, INC.

2007 INCENTIVE STOCK PLAN

 

Adopted by resolution by the Compensation Committee of the Board of Directors at
a meeting held on June 13, 2011 and pursuant to a Written Consent of the
Majority Stockholder, dated June 13, 2011:

 

Section 3(a) of the DJO Global, Inc. 2007 Stock Incentive Plan (the “Plan”) is
hereby amended to read as follows:

 

“(a)         Shares Issuable. The maximum number of shares of Stock reserved and
available for distribution pursuant to Awards under the Plan shall be 7,925,529
shares. Such shares of Stock may consist, in whole or in part, of authorized and
unissued shares or treasury shares. If (i) an Award expires or terminates for
any reason without being exercised in full or is satisfied without the
distribution of Stock, or (ii) Stock distributed pursuant to an Award is
forfeited or reacquired by the Company, or is surrendered upon exercise of an
Award, the Stock subject to such Award or so forfeited, reacquired or
surrendered shall again be available for distribution pursuant to the Plan.”

 

--------------------------------------------------------------------------------